DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-6, 8, 10-23, 27-28 and 33-34 have been amended; support for the amendments can be found in pg. 29, ln. 16-27 of the original specification.
Claims 1-35 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the electrolytic solution comprises an acid and an ion selected from the group consisting of Li+, Ca2+, Mg2+, Zn2+, A13+, Fe2+, and a combination thereof”. It is unclear from this limitation whether applicant is claiming solely a combination of an acid and an ion selected from the aforementioned group or if applicant is claiming an acid and an ion, wherein the ion is a combination of ions selected from the aforementioned group. For the purposes of examining, this limitation has been interpreted as a combination of an acid and an ion selected from the aforementioned group.

Claims 2-21 are rejected based on dependency to claim 1.

Claim 21 recites the limitation "the salt" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, this limitation has been interpreted as referring to the ions of claim 1.

Claim 21 recites the limitation "the combination thereof" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, this limitation has been interpreted as referring to combination of the acid and ion of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 27 is dependent upon claim 28.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US-20190070826-A1) hereinafter Zhao in view of da Costa, AM Amorim, and A. M. Amado. "Cation hydration in hydrogelic polyacrylamide-phosphoric acid network: A study by Raman spectroscopy." Solid state ionics 145.1-4 (2001): 79-84, hereinafter Costa, as evidenced by the procedure of Wieczorek, Władysław, Z. Florjanczyk, and J. R. Stevens. "Proton conducting polymer gels based on a polyacrylamide matrix." Electrochimica acta 40.13-14 (1995): 2327-2330, hereinafter Wieczorek .

Regarding claim 1, Zhao discloses a hydrogel (“PAAm - alginate hydrogel”; [0070]; [0080]); and 

a polymeric layer (“PDMS coatings”; “thin layer of PDMS elastomer”; [0070]; “PDMS film”; [0092]) substantially encapsulating (Fig. 4A; [0070]) the hydrogel ([0070]) and forming at least one crosslinked structure (“covalently crosslinking”; [0005]; “covalently anchored”; [0057]; “robustly bonded”; [0070]; Fig. 1D; “robust interface”) with the hydrogel ([0070]); 



    PNG
    media_image1.png
    437
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale
wherein the polymeric layer ([0070]) is arranged to prevent water 10escaping from the hydrogel structure (“can effectively prevent evaporation of water from the hydrogel”; [0070]; Fig. 4A) but does not teach an embodiment in which the polymeric layer substantially encapsulates the hydrogel and an electrolytic solution is retained by the hydrogel. 

However, Zhao teaches an example of an ionically conductive hydrogel ([0097]) wherein an electrolytic solution (“sodium chloride solution”; [0097]) is retained by the 5hydrogel (“PAAm – alginate”; [0097]) and the hydrogel is bonded on one side to a polymeric layer (“ecoflex”; [0097]). 

It would have been obvious to have modified Zhao’s invention by employing a PDMS polymeric layer substantially encapsulating a PAam-Alginate hydrogel wherein an electrolytic solution as disclosed by Zhao is retained by the 5hydrogel. In doing so one of ordinary skill in the art would reasonably expect to fabricate a water retentive ionically conductive hydrogel. Further, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of Zhao’s invention such that it encapsulates the hydrogel.

Zhao further discloses the use of this invention in the fabrication of flexible electronics ([0074]) and conductive hydrogels comprising an electrolyte solution ([0077]). However, Zhao fails to disclose wherein the electrolytic solution comprises an acid and an ion selected from the group consisting of Li+, Ca2+, Mg2+, Zn2+, A13+, Fe2+.

Costa discloses a conductive polyacrylamide based hydrogel comprising an acid and lithium, calcium and magnesium ions in an aqueous solution (pg. 80, Col. 1, para. 1). Costa further discloses that such a hydrogel is expected to have increased flexibility (pg. 81, Col. 2, para. 1).

It would have been obvious to one of ordinary skill in the art to have modified Zhao by employing the acid and ions disclosed by Costa in the hydrogel disclosed by Zhao as the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and as disclosed by Costa, the addition of phosphoric acid and lithium magnesium and calcium salts to a polyacrylamide based hydrogel would predictably result in improved conductivity of the hydrogel. Alternatively, it would have been to have modified Zhao by employing the acid and ions disclosed by Costa in the hydrogel disclosed by Zhao in an effort to improve the flexibility of the hydrogel as suggested by Costa.


Regarding claim 2, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the at least one crosslinked structure ([0005]; [0057] ;[0070]) of the polymeric layer ([0070]; [0092]) includes a first 15crosslinked structure (“covalent crosslinking of stretchy polymer networks in pre - shaped hydrogels to elastomers”; [0044]; Fig. 1D; “robust interface”) defined by a plurality of polymer chains of a first polymeric material (“polydimethylsiloxane”; [0044]) that form at least one covalent bond ([0005]; [0044]; Fig. 1D) with the hydrogel ([0070]).  


    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale


Regarding claim 3, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the hydrogel comprises a polymer matrix (“tough hydrogels of interpenetrating polymer networks”; [0057])  including at least two crosslinked structures (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D;)  having a second polymeric material (“PAAm stands for polyacrylamide”; [0044]) and a third polymeric material (“alginate”; [0080]).  

5Regarding claim 	Regarding claim 6, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the first polymeric material (“polydimethylsiloxane”; [0044]) is polydimethylsiloxane (PDMS) ([0044]).  

Regarding claim 15, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the at least two 20crosslinked structure (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D) includes a third crosslinked structure (“physically-crosslinked  hydrogel network”; Fig. 1D),

defined by a plurality of polymer chains (Fig. 1D) of the third polymeric material (“alginate”; [0076]; [0080]) that form an ionic crosslink (“ionic crosslinked”; [0076]) between at least one adjacent polymer chain (Fig. 1D; physically-crosslinked hydrogel network) of the third polymeric material ([0080]).  

    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale


Regarding claim 16, Zhao discloses wherein the ionic crosslink ([0076]) includes at least one ionic bond (“ionically crosslinked”; [0076]) formed at a bonding site (“physically crosslinked hydrogel network”; Fig. 1D) between the adjacent pair (Fig. 1D) of polymer chains of the third 30polymeric material (“alginate”; [0076]).  


    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale


Regarding claim 17, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the ionic crosslink ([0076]; Fig. 1D) further includes a third crosslinking agent (“calcium sulfate”; [0076]; [0080]) forming the at 53least one ionic bond (Fig. 1D; [0076]) with the adjacent pair (Fig. 1D) of polymer chains of the third polymeric material (“alginate”; [0076]).  

Regarding claim 18, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the third crosslinking agent (“calcium sulfate”; [0076]; [0080]) includes a cation (“calcium”; [0076]; [0080]).  

Regarding claim 19, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the second polymeric 10material (“PAAm stands for polyacrylamide”; [0044]) is polyacrylamide ([0080]).  

Regarding claim 20, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the third polymeric material (“alginate”; [0080]) is alginate ([0076]; [0080]).
  
Regarding claim 21, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the electrolytic solution (Costa pg. 80, Col. 1, para. 1) includes at least one acid (phosphoric acid Costa pg. 80, Col. 1, para. 1) having a concentration of approximately 2.1 M as evidenced by the procedure of Wieczorek that Costa references (pg. 80, experimental section, and calculation of concentration below).



    PNG
    media_image3.png
    2168
    1943
    media_image3.png
    Greyscale

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

Therefore, the instant claim range “a concentration of 0.1-3M” is obvious over modified Zhao’s disclosure.

	

Claims 4, 5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US-20190070826-A1) hereinafter Zhao, in view of da Costa, AM Amorim, and A. M. Amado. "Cation hydration in hydrogelic polyacrylamide-phosphoric acid network: A study by Raman spectroscopy." Solid state ionics 145.1-4 (2001): 79-84, hereinafter Costa, as evidenced by Wieczorek, Władysław, Z. Florjanczyk, and J. R. Stevens. "Proton conducting polymer gels based on a polyacrylamide matrix." Electrochimica acta 40.13-14 (1995): 2327-2330, hereinafter Wieczorek as applied to claim 3 above, in view of Liu, Qihan, et al. "Bonding dissimilar polymer networks in various manufacturing processes." Nature communications 9.1 (2018): 1-11, hereinafter Liu.
25

    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale
Regarding claim 4, modified Zhao discloses all claim limitations of the present invention as set forth above. Zhao further discloses a second crosslinked structure (“chemically crosslinked hydrogel network”; Fig. 1D) of the at least two crosslinked structures (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D) of the polymer matrix (“tough hydrogels of interpenetrating polymer networks”; [0057]). Zhao discloses the use of benzophenone as an initiator to bond the hydrogel to the polymeric (elastomeric) layer ([0059]).

However, Zhao fails to disclose wherein the plurality of polymer chains of the first polymeric material are functionalized with a first coupling agent such that the polymer chains of the first polymeric material form a covalent bond with a plurality 30of polymer chains of the second polymeric material defining a second crosslinked structure of the at least two crosslinked structures of the polymer matrix.  

Liu discloses an approach to bonding hydrogels to elastomers (pg. 2; Col. 1, para. 3) namely adding “silane coupling agents into the precursors of both hydrogels and elastomer. The silane coupling agents condensate after manufacturing and generate bonding across the interface. The idea is similar to placing a reactive inside different thermoplastics to improve adhesion. Our approach improves adhesion independent of the sequence of forming the networks, and enables various manufacturing processes difficult or impossible to achieve using existing approaches” (pg. 2, Col. 1, para. 3). Liu further discloses that the use of the coupling agent creates a heat resistant hydrogel (pg. 8, ”heat resistant hydrogels” section). 

As coupling agents, Liu uses trialkoxysilanes including “triethoxy(vinyl)silane (TEOVS, Sigma-Aldrich 175560)”  (pg. 9, Col. 1, para. 2), to functionalize the elastomer (Fig. 1) and “3-(trimethoxysilyl) propyl methacrylate (TMSPMA, Sigma-Aldrich 440159)” (pg. 9, Col. 1, para. 1) to functionalize the polymer network in the hydrogel, together these form a covalent bond between the hydrogel  and the elastomer (Fig. 1).  Liu further provides examples wherein the elastomer comprises PDMS (pg. 2, Col. 2, para. 3) and the hydrogel comprises polyacrylamide (pg. 2, Col. 2, para. 3) and the PDMS is functionalized by TEOVS (pg. 9, Col. 1, para. 2) and the PAam is functionalized by the TMSPMA (pg. 9, Col. 1, para. 1).

    PNG
    media_image4.png
    350
    688
    media_image4.png
    Greyscale


Liu and Zhao are analogous art from the same field of endeavor, namely bonding hydrogels comprising polyacrylamide to elastomers comprising PDMS. Therefore it would have been obvious to one of ordinary skill in the art to have employed, instead of the benzophenone initiator disclosed by Zhao, TEOVS and TMSPMA as disclosed by Liu–the TEOVS as a coupling agent to functionalize PDMS, and the TMSPMA as a coupling agent to functionalize PAam-–-in Zhao’s invention so that covalent bonds are formed between the PAam in Zhao’s hydrogel and the PDMS in Zhao’s elastomer. In doing so, one of ordinary skill in the art would reasonably expect to improve adhesion of the elastomer and hydrogel independent of the sequence of forming the respective elastomer and hydrogel networks and create a heat resistant hydrogel as recognized by Liu.

Regarding claim 5, modified Zhao discloses all claim limitations of claim 3 as set forth above. Modified Zhao further discloses wherein the first coupling agent includes triethoxy(vinyl)silane (TEOVS) (Liu pg. 9, Col. 2, para. 2),.  


    PNG
    media_image4.png
    350
    688
    media_image4.png
    Greyscale
Regarding claim 7, modified Zhao discloses all claim limitations of claim 4 as set forth above. Modified Zhao further discloses wherein the plurality of polymer chains of the second polymeric material (Zhao PAam; [0044]) are functionalized with a second coupling agent (Liu “TMSPMA”; pg. 8-9) for coupling (Liu; Fig. 1) with the first coupling agent (Liu “TEOVS”; pg. 9, Col. 1, para. 2).  

Regarding claim 8, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses 15


wherein the second coupling agent (Liu “TMSPMA”; pg. 9, Col. 1, para. 1) includes 3-(trimethoxysilyl)propyl methacrylate (TMSPMA) (Liu pg. 9, Col. 1, para. 1).  

Regarding claim 9, modified Zhao discloses all claim limitations of claim 4 as set forth above. Modified Zhao further discloses wherein the second crosslinked structure (“chemically crosslinked hydrogel network”; Fig. 1D) is defined by the plurality of polymer chains of the second polymeric material (PAam; [0080]), 

that form a chemical crosslink (“for the polyacrylamide ( PAAm ) hydrogel , N , N methylenebisacrylamide ( MBAA ; Sigma - Aldrich 146072 ) was used as crosslinker”; [0080]),


    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale
between each adjacent pair of polymer chains (“chemically crosslinked”; [0050]; Fig. 1D) of the second polymeric material (“polyacrylamides”; [0050]).  
Regarding claim 10, modified Zhao discloses all claim limitations of claim 9 as set forth above. Modified Zhao further discloses wherein the chemical crosslink (“chemically crosslinked”; [0050]) includes at least one covalent bond (“covalently crosslinked”; [0059]) formed at a bonding site (Fig. 1D, chemically-crosslinked hydrogel network) between the adjacent pair (Fig. 1D) of polymer chains of the second 30polymeric material (PAaM; [0080]).  

Regarding claim 11, modified Zhao discloses all claim limitations of claim 10 as set forth above. Modified Zhao further discloses wherein the chemical crosslink ([0050]) further includes a first crosslinking agent (“N , N methylenebisacrylamide ( MBAA ; Sigma - Aldrich 146072 ) was used as crosslinker”; [0080]) forming the at 52least one covalent bond (“covalently crosslinked”; [0059]; Fig. 1D) with the adjacent pair (Fig. 1D) of polymer chains of the second polymeric material (PAam; [0080]).  

Regarding claim 12, modified Zhao discloses all claim limitations of claim 11 as set forth above. Modified Zhao further discloses wherein the first crosslinking agent ([0080]) is N,N'-methylenebisacrylamide ([0080]).  

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US-20190070826-A1) hereinafter Zhao in view of da Costa, AM Amorim, and A. M. Amado. "Cation hydration in hydrogelic polyacrylamide-phosphoric acid network: A study by Raman spectroscopy." Solid state ionics 145.1-4 (2001): 79-84, hereinafter Costa, as evidenced by Wieczorek, Władysław, Z. Florjanczyk, and J. R. Stevens. "Proton conducting polymer gels based on a polyacrylamide matrix." Electrochimica acta 40.13-14 (1995): 2327-2330, hereinafter Wieczorek, in view of Liu, Qihan, et al. "Bonding dissimilar polymer networks in various manufacturing processes." Nature communications 9.1 (2018): 1-11, hereinafter Liu as applied to claim 9 above, and further in view of Chen, Fan, et al. "Rational fabrication of anti‐freezing, non‐drying tough organohydrogels by one‐pot solvent displacement." Angewandte Chemie 130.22 (2018): 6678-6681, hereinafter Chen.

Regarding claim 13, modified Zhao discloses all claim limitations of claim 9 as set forth above.  Modified Zhao fails to disclose wherein the physical crosslink 10includes a second crosslinking agent forming at least one hydrogen bond with the adjacent pair of polymer chains of the second polymeric material.

Chen discloses two flaws of conventional hydrogels, namely “despite their remarkably mechanical features, tough hydrogels exhibit two flaws (freezing around the icing temperatures of water and drying under arid conditions)” (Abstract). Modified Zhao addresses the latter issue but fails to address freezing of the hydrogel. 

Chen further discloses, a “Ca-alginate/polyacrylamide (PAAm) tough hydrogels” (Abstract) fabricated with glycol that “remain unfrozen and mechanically flexible even up to -70°C and are stable under ambient conditions or even vacuum” (Abstract). Finally, Chen discloses “the as-made anti-freezing and non-drying tough organohydrogels should have an impact on broadening the scope of applications of tough hydrogels exposed to arid and low temperature environments in healthcare, medical devices, and flexible electronics” (pg. 6571, Col. 1, para. 2).

Chen and Zhao are analogous art from the same field of endeavor, namely the fabrication of non-drying hydrogels comprising polyacrylamide and alginate. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Zhao by employing glycol as an anti-freezing and anti-drying agent in the hydrogel of Zhao. In doing so, one of ordinary skill in the art would have a reasonable expectation of success as the hydrogels of Zhao and Chen are markedly similar. Further, one of ordinary skill in the art would reasonably expect to produce a tough hydrogel with anti-freezing and further anti-drying effects for a broad range of applications as recognized by Chen.

Regarding the claim limitation “wherein the physical crosslink 10includes a second crosslinking agent forming at least one hydrogen bond with the adjacent pair of polymer chains of the second polymeric material”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Further, “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Chen recites glycol (Abstract) a term referring to a compound comprising two hydroxyl groups, especially ethylene glycol (“Glycol.” Merriam-Webster.com Dictionary). Thus, it would have been obvious to one of ordinary skill in the art to have interpreted and/or selected ethylene glycol as the “glycol” of Chen’s disclosure.

In the instant modification, ethylene glycol would necessarily serve as a physical crosslinking agent as the composition of the hydrogel (alginate and PAaM) is substantially the same as the instant application. Therefore, the instant claim limitations are obvious over modified Zhao.

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 14, modified Zhao discloses all claim limitations of claim 13 as set forth above.  Modified Zhao (i.e. Chen) further discloses wherein the second crosslinking agent includes glycol (“glycol”; Abstract).  

Chen recites glycol (Abstract) a term referring to a compound comprising two hydroxyl groups, especially ethylene glycol (“Glycol.” Merriam-Webster.com Dictionary). Thus, it would have been obvious to one of ordinary skill in the art to have interpreted and/or selected ethylene glycol as the “glycol” of Chen’s disclosure.


Claim 22, 25, 27-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yongchuan, et al. "Layered-MnO2 nanosheet grown on nitrogen-doped graphene template as a composite cathode for flexible solid-state asymmetric supercapacitor." ACS applied materials & interfaces 8.8 (2016): 5251-5260, hereinafter Liu’2016, in view of Bai, Yuanyuan, et al. "Transparent hydrogel with enhanced water retention capacity by introducing highly hydratable salt." Applied Physics Letters 105.15 (2014): 151903, hereinafter Bai, and further in view of Zhao et al. (US-20190070826-A1) hereinafter Zhao.


Regarding claim 22, Liu’2016 discloses a flexible supercapacitor (Title) comprising: an anode (“AC”; pg. 5251, Abstract Middle Figure) and a cathode (“NGMn”; pg. 5251, Abstract Middle Figure) being spaced apart from each other; an electrolyte (“PVA-LICL”; pg. 5251, Abstract Middle Figure) disposed between the anode (AC) and the 25cathode (NGMn), the electrolyte (PVA-LiCl) comprises a hydrogel (“PVA”; pg. 5251, Abstract Middle Figure) and an electrolyte (“LiCl”; pg. 5251, Abstract Middle Figure) retained by the hydrogel (PVA-LiCl);

Liu’2016 further discloses wherein each of the electrodes (NGMn; AC; pg. 5251, Abstract Middle Figure) are soaked in the hydrogel solution and then assembled with the hydrogel as a separator (pg. 5252, Col. 2, para. 5). Thus, the hydrogel is present on all sides of the electrodes.

Liu’2016 further discloses an enclosure (pg. 5251, annotated Abstract Middle Figure; element E), enclosing the anode (AC), cathode (NGMn) and hydrogel (PVA-LiCl). 

    PNG
    media_image5.png
    236
    313
    media_image5.png
    Greyscale


However, Liu’2016 does not disclose a polymeric layer substantially encapsulating the hydrogel and forming at least one crosslinked structure with the hydrogel; 30wherein the polymeric layer is arranged to prevent water escaping from the hydrogel structure.

Bai discloses a challenge faced in the use of hydrogel electrolytes in electronic applications, namely “the water retention capacity of a hydrogel is a fundamental property influencing its other properties. In previous work, however, the hydrogel has poor water retention capacity, thus, it usually fails to work in a few hours due to drying out.22 One way to reduce the rate of water evaporation is to encapsulate the hydrogel, however, it is hard to be realized” (pg. 105, Col. 1, para. 2; Col. 2, para. 1).

Liu’2016 and Bai are analogous art from the same field of endeavor, namely the fabrication of hydrogel electrolytes for electronic applications. Further, Bai provides motivation for the development and application of hydrogel electrolytes with improved water retention capabilities. Therefore, it would have been obvious to have modified the structure of Liu’2016’s flexible supercapacitor to improve the water retention qualities of the hydrogel electrolyte. In doing so, one of ordinary skill in the art would have reasonably expected to address issues of gel electrolyte dehydration, and the resulting reduced ion migration mobility as recognized by Bai.

Zhao discloses a hydrogel (“PAAm - alginate hydrogel”; [0070]; [0092]); and a polymeric layer ( “PDMS coatings”; “thin layer of PDMS elastomer”; [0070]; “PDMS film”; [0092]) substantially encapsulating (Fig. 4a; [0070]) the hydrogel (Fig. 4a; [0070]) and forming at least one crosslinked structure (“covalently crosslinking”; [0005]; “covalently anchored”; [0057]; “robustly bonded”; [0070]; Fig. 1D; “robust interface”) with the hydrogel ([0070]); 

    PNG
    media_image1.png
    437
    762
    media_image1.png
    Greyscale

wherein the polymeric layer ([0070]) is arranged to prevent water 10escaping from the hydrogel structure ( [0070]).  

    PNG
    media_image2.png
    738
    1209
    media_image2.png
    Greyscale


Specifically, Zhao discloses that “a very thin layer of PDMS elastomer robustly bonded to the hydrogel can effectively prevent evaporation of water from the hydrogel” ([0070]). Zhao further discloses that this invention is applicable to the fabrication of “flexible electronic devices” ([0074]).

Zhao further provides an example of an ionically conductive hydrogel ([0097]) wherein an electrolytic solution (“sodium chloride solution”; [0097]) is retained by the 5hydrogel (“PAAm – alginate”; [0097]), demonstrating that Zhao’s invention is compatible with electrolyte solutions and devices ([0097]) containing them.

Zhao does not disclose an electrical energy storage device, comprising: an anode and a cathode being spaced apart from each other; an electrolyte disposed between the anode and the 25cathode, the electrolyte comprises a hydrogel and an electrolyte retained by the hydrogel.

Liu’2016, Bai and Zhao are analogous art from the same field of endeavor namely the fabrication of hydrogels. Liu’2016 discloses the structure of a flexible supercapacitor known in the art. Bai discloses an issue with the conventional gel electrolytes (like that of Liu’2016). Zhao addresses the issue set forth by Bai with the provision of a flexible and tough hydrogel ([0060]) with improved water retention qualities ([0070]). Zhao addresses the issue set forth by Bai with the provision of a flexible and tough hydrogel ([0060]) with improved water retention qualities ([0070]).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Liu’2016 by employing the hydrogel and polymeric layer of Zhao in place of the hydrogel and enclosure of Liu’ 2016, while maintaining the electrolytic solution of Liu’2016, such that the polymeric layer substantially encapsulates the hydrogel and forms at least one crosslinked structure with the hydrogel as disclosed by Zhao. In doing so, one of ordinary skill in the art would have reasonably expected to address the problem of gel electrolyte dehydration, as recognized by Bai by preventing evaporation of water from the hydrogel through the bonding of the hydrogel to an elastomer surface as recognized by Zhao.


Regarding claim 25, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 further discloses wherein the cathode (NGMn) includes MnO2 (“                        
                            M
                            n
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     nanosheets”; pg. 5252, Col. 1, para. 4).

15Regarding claim 27, disregarding Regarding claim 27, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Liu’2016 further discloses wherein each of the electrodes (NGMn; AC; pg. 5251, Abstract Middle Figure) are soaked in the hydrogel solution and then assembled with the hydrogel as a separator (pg. 5252, Col. 2, para. 5). The hydrogel of Liu’2016 thus encapsulates both electrodes. In modified Liu’2016, the hydrogel of Liu’2016 is replaced by the hydrogel taught by Zhao. Zhao discloses that the hydrogel has a second polymeric material (“PAAm stands for polyacrylamide”; [0044]) and a third polymeric material (“alginate”; [0080]). Thus, modified Liu’2016 discloses wherein each of the electrodes further include an encapsulation (Liu’2016 pg. 5252, Col. 2, para. 5) having a second (Zhao “PAAm stands for polyacrylamide”; [0044]) and the third polymeric materials (Zhao “alginate”; [0080]) enclosing the electrodes (Liu’2016 pg. 5252, Col. 2, para. 5).

20Regarding claiRegarding claim 28, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 (i.e. Zhao) further discloses wherein the at least one crosslinked structure (“covalently crosslinking”; [0005]; “covalently anchored”; [0057]; “robustly bonded”; [0070]) of the polymeric layer ([0070]; [0092]) includes a first crosslinked structure (“covalent crosslinking of stretchy polymer networks in pre - shaped hydrogels to elastomers”; [0044]; Fig. 1D; “robust interface”) defined by a plurality of polymer chains of a first polymeric material (“polydimethylsiloxane”; [0044]) that form at least one covalent bond ([0005]; [0044]) with the hydrogel ([0070]).  

Regarding claim 29, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 (i.e. Zhao) further discloses wherein the hydrogel (“PAam-alginate”; [0070]) comprises a polymer matrix (“tough hydrogels of interpenetrating polymer networks”; [0057])  including at least two crosslinked structures (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D;)  having a second polymeric material (“PAAm stands for polyacrylamide”; [0044]) and a third polymeric material (“alginate”; [0080]).  

Regarding claim 34, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 (i.e. Zhao) further discloses wherein the polymeric layer (“Thin PDMS layer”; [0092]; [0070]) is arranged to reduce exchange of material (“anti-dehydration”; [0091]) between the electrolyte (“PAam-alginate”; [0070]) and an external 30environment, thereby preventing water escaping from the hydrogel structure ([0046]; [0070]).  

Regarding claim 35, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 discloses wherein the device is a supercapacitor (Title).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yongchuan, et al. "Layered-MnO2 nanosheet grown on nitrogen-doped graphene template as a composite cathode for flexible solid-state asymmetric supercapacitor." ACS applied materials & interfaces 8.8 (2016): 5251-5260, hereinafter Liu’2016, in view of Bai, Yuanyuan, et al. "Transparent hydrogel with enhanced water retention capacity by introducing highly hydratable salt." Applied Physics Letters 105.15 (2014): 151903., hereinafter Bai, further in view of Zhao et al. (US-20190070826-A1) hereinafter Zhao as applied to claim 22 above and further in view of Zhang, Panpan, et al. "Zn‐ion hybrid micro‐supercapacitors with ultrahigh areal energy density and long‐term durability." Advanced Materials 31.3 (2018): 1806005, hereinafter Zhang’2018.

Regarding claim 23, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. However, modified Liu’2016 does not disclose wherein the anode includes zinc metal or polypyrrole.  

Zhang’2018 discloses an “electrodeposited Zn-nanosheet anode” (Abstract), the nanosheets having a porous structure (pg. 5, Col. 1, para. 1; Fig. 2) that hinder the formation of zinc dendrites (pg. 5, Col. 1, para. 1), resulting in a supercapacitor with ultrahigh areal energy density (pg. 4, Col. 1, para. 2), “superb cycling stability” (Abstract), and “remarkable areal capacitance” (Abstract).

	Zhang’2018 and Liu’2016 are analogous art from the same field of endeavor, namely the fabrication of supercapacitors. Therefore it would have been obvious to one of ordinary skill to have further modified Liu’2016 by employing the anode of Zhang’2018. In doing so, one of ordinary skill would reasonably expect to improve the areal capacitance, areal energy density and cycling stability of Liu’2016’s supercapacitor, as recognized by Zhang’2018.
	 
Regarding claim 24, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 (i.e. Zhang’2018) further discloses wherein the zinc metal (Abstract) includes electrodeposited zinc (Abstract) having a plurality of nanosheets (pg. 5, para. 1; Fig. 2) forming a porous 5nanostructure (pg. 5, para. 1; Fig. 2) facilitating charge transport (“hinder[ing] the seed growth of Zn dendrite”; pg. 5, para. 1).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yongchuan, et al. "Layered-MnO2 nanosheet grown on nitrogen-doped graphene template as a composite cathode for flexible solid-state asymmetric supercapacitor." ACS applied materials & interfaces 8.8 (2016): 5251-5260, hereinafter Liu’2016, in view of Bai, Yuanyuan, et al. "Transparent hydrogel with enhanced water retention capacity by introducing highly hydratable salt." Applied Physics Letters 105.15 (2014): 151903, hereinafter Bai, further in view of Zhao et al. (US-20190070826-A1) hereinafter Zhao as applied to claim 25 above and further in view of Huang et al. (Huang, Zi-Hang, et al. "High mass loading MnO2 with hierarchical nanostructures for supercapacitors." ACS nano 12.4 (2018): 3557-3567) hereinafter Huang.

Regarding claim 26, Modified Liu’2016 discloses all claim limitations of claim 25 as set forth above. However, modified Zhao does not disclose 10
Regarding claiwherein the MnO2 includes electrodeposited MnO2 having a plurality of interconnected nanoflakes forming a porous nanostructure.  

Huang discloses a method of “High Mass Loading MnO2 with Hierarchical Nanostructures for Supercapacitors” (Title). Specifically Huang discloses that electrodeposited MnO2 nanosheets (“primary nanosheets”; pg. 3560, Col. 1, para. 2) with a porous structure enhances ionic transfer during electrochemical reactions and allows better flexibility of the deposited layer to buffer the internal strain and potentially suppress mechanical peeling during electrochemical cycling (pg. 3560, Col. 1, para. 2). Further, Huang discloses an electrode for a supercapacitor containing the electrodeposited                         
                            M
                            n
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     the showed “outstanding areal capacitance” and “superior rate performance” (pg. 3558, Col. 2, para. 2). The term nanosheets as recited by Huang has been interpreted as synonymous with the “nanoflakes” of the instant claim, according to Fig. 2,                         
                            M
                            n
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    -60 of Huang’s disclosure which shows interconnected nanosized flake like structures.

    PNG
    media_image6.png
    502
    686
    media_image6.png
    Greyscale


Huang and Liu’2016 are analogous art from the same field of endeavor, namely the fabrication of supercapacitors with electrodes containing                         
                            M
                            n
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                            .
                        
                     Therefore it would have been obvious to one of ordinary skill in the art to have further modified Liu’2016 by employing the electrodeposition method of Huang such that the cathode of modified Liu’2016 contained electrodeposited MnO2 having a plurality of interconnected nanoflakes forming a porous nanostructure.  In doing so, one of ordinary skill in the art would have reasonably expected to produce a cathode with outstanding areal capacitance and superior rate performance as recognized by Huang.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yongchuan, et al. "Layered-MnO2 nanosheet grown on nitrogen-doped graphene template as a composite cathode for flexible solid-state asymmetric supercapacitor." ACS applied materials & interfaces 8.8 (2016): 5251-5260, hereinafter Liu’2016, in view of Bai, Yuanyuan, et al. "Transparent hydrogel with enhanced water retention capacity by introducing highly hydratable salt." Applied Physics Letters 105.15 (2014): 151903, hereinafter Bai and further in view of Zhao et al. (US-20190070826-A1) hereinafter Zhao as applied to claim 29 above, and further in view of Liu, Qihan, et al. "Bonding dissimilar polymer networks in various manufacturing processes." Nature communications 9.1 (2018): 1-11, hereinafter Liu.

Regarding claim 30, modified Liu’2016 discloses all claim limitations of claim 29 as set forth above. Modified Liu’2016 (i.e. Zhao) further discloses a second crosslinked structure (“chemically crosslinked hydrogel network”; Fig. 1D) of the at least two crosslinked structures (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D) of the polymer matrix (“tough hydrogels of interpenetrating polymer networks”; [0057]). Zhao discloses the use of benzophenone as an initiator to bond the hydrogel to the polymeric (elastomeric) layer ([0059]).

However, Zhao fails to disclose wherein the plurality of polymer chains of the first polymeric material are functionalized with a first coupling agent such that the polymer chains of the first polymeric material form a covalent bond with a plurality 30of polymer chains of the second polymeric material defining a second crosslinked structure of the at least two crosslinked structures of the polymer matrix. 
 
Liu discloses an approach to bonding hydrogels to elastomers (pg. 2; Col. 1, para. 3), namely adding “silane coupling agents into the precursors of both hydrogels and elastomer. The silane coupling agents condensate after manufacturing and generate bonding across the interface. The idea is similar to placing a reactive inside different thermoplastics to improve adhesion. Our approach improves adhesion independent of the sequence of forming the networks, and enables various manufacturing processes difficult or impossible to achieve using existing approaches” (pg. 2, Col. 1, para. 3). Liu further discloses that the use of the coupling agent creates a heat resistant hydrogel (pg. 8, ”heat resistant hydrogels” section). 

As coupling agents, Liu uses trialkoxysilanes including “triethoxy(vinyl)silane (TEOVS, Sigma-Aldrich 175560)”  (pg. 9, Col. 1, para. 2), to functionalize the elastomer (Fig. 1) and “3-(trimethoxysilyl) propyl methacrylate (TMSPMA, Sigma-Aldrich 440159)” (pg. 9, Col. 1, para. 1) to functionalize the polymer network in the hydrogel, together these form a covalent bond between the hydrogel  and the elastomer (Fig. 1).  Liu further provides examples wherein the elastomer comprises PDMS (pg. 2, Col. 2, para. 3) and the hydrogel comprises polyacrylamide (pg. 2, Col. 2, para. 3) and the PDMS is functionalized by TEOVS (pg. 9, Col. 1, para. 2) and the PAam is functionalized by the TMSPMA (pg. 9, Col. 1, para. 1).

    PNG
    media_image4.png
    350
    688
    media_image4.png
    Greyscale


Liu and Zhao are analogous art from the same field of endeavor, namely bonding hydrogels comprising polyacrylamide to elastomers comprising PDMS. Therefore it would have been obvious to one of ordinary skill in the art to have further modified Liu’2016 by employing, instead of the benzophenone initiator disclosed by Zhao, TEOVS and TMSPMA as disclosed by Liu-–the TEOVS acting as a coupling agent to functionalize PDMS, and the TMSPMA acting as a coupling agent to functionalize PAam-–so that covalent bonds are formed between the PAam in Zhao’s hydrogel and the PDMS in Zhao’s elastomer. In doing so, one of ordinary skill in the art would reasonably expect to improve adhesion of the elastomer and hydrogel independent of the sequence of forming the respective elastomer and hydrogel networks and create a heat resistant hydrogel as recognized by Liu.

Regarding claim 31, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 (i.e. Zhao and Liu) further discloses wherein the plurality of polymer chains of the second polymeric material (Zhao PAam; [0044]) are functionalized with a second coupling agent (Liu “TMSPMA”; pg. 9, Col. 1, para. 1) for coupling (Liu; Fig. 1) with the first coupling agent (“TEOVS”; pg. 9, Col. 1, para. 2).  

Regarding claim 32, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 (i.e. Zhao) further discloses wherein the first crosslinked structure is defined by the 15plurality of polymer chains of the second polymeric material (PAam; [0080]), 

that form a chemical crosslink (“for the polyacrylamide ( PAAm ) hydrogel , N , N methylenebisacrylamide ( MBAA ; Sigma - Aldrich 146072 ) was used as crosslinker; [0080]),

between each adjacent pair of polymer chains (“chemically crosslinked”; [0050]) of the second polymeric material (“polyacrylamides”; [0050]).  


Regarding claim 33, modified Liu’2016 discloses all claim limitations of the present invention as set forth above. Modified Liu’2016 (i.e. Zhao) further discloses wherein the at least two 20crosslinked structure (“chemically crosslinked hydrogel network”; “physically crosslinked hydrogel network”; Fig. 1D) includes a third crosslinked structure (“physically-crosslinked  hydrogel network”; Fig. 1D),

defined by a plurality of polymer chains (Fig. 1D) of the third polymeric material (“alginate”; [0076]; [0080]) that form an ionic crosslink (“ionic crosslinked”; [0076]) between at least one adjacent polymer chain (Fig. 1D) of the third polymeric material ([0080]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see pg. 14-15 of remarks, filed 01/10/2022, with respect to the rejection(s) of claim(s) 22-35 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bai, Yuanyuan, et al. "Transparent hydrogel with enhanced water retention capacity by introducing highly hydratable salt." Applied Physics Letters 105.15 (2014): 151903, hereinafter Bai.

Bai discloses a challenge faced in the use of hydrogel electrolytes in electronic applications, namely “the water retention capacity of a hydrogel is a fundamental property influencing its other properties. In previous work, however, the hydrogel has poor water retention capacity, thus, it usually fails to work in a few hours due to drying out.22 One way to reduce the rate of water evaporation is to encapsulate the hydrogel, however, it is hard to be realized” (pg. 105, Col. 1, para. 2; Col. 2, para. 1).

Bai therefore provides motivation for the development and application of hydrogel electrolytes with improved water retention capabilities and the modification of Liu to obtain such qualities.

With respect to the combination of Liu’2016 and Zhao, applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 

Applicant has argued that Liu’2016 and Zhao have been improperly combined as “A person of skill in the art, beginning with references that relate to batteries, would not look to the field of supercapacitors as they are fundamentally different, both in purpose and construction. While they both seek to maintain a charge, they act in fundamentally different ways and for fundamentally different (discharge) purposes” (pg. 14) and “a person having ordinary skill in the art would not normally combine such inherently distinct pieces of art and there is no predictability of the results in light of what works in a battery may not work in a supercapacitor and vice versa” (pg. 15).

In response to applicant's argument that Zhao and Liu’2016 are nonanalogous art with no reasonable expectation of success, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Liu’2016, Bai and Zhao are analogous art from the same field of endeavor namely the fabrication of hydrogels. Liu’2016 discloses the structure of a flexible supercapacitor known in the art comprising a hydrogel electrolyte. Bai discloses an issue with the conventional gel electrolytes (like that of Liu’2016). Zhao addresses the issue set forth by Bai with the provision of a flexible and tough hydrogel ([0060]) with improved water retention qualities ([0070]). Therefore, as Zhao is reasonably pertinent to the invention of Liu’2016 (as evidenced by Bai), one of ordinary skill in the art would have had good reason to try combining the two references and would have had a reasonable expectation of success in doing so as both are related to hydrogel electrolytes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727